
	

113 HR 1997 IH: Communities Achieving Sustainability Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1997
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. McKeon (for
			 himself and Mr. Peters of California)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To allow investor participation in the loan
		  rehabilitation program authorized under section 203(k) of the National Housing
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Communities Achieving Sustainability
			 Act.
		2.Investor
			 participation in FHA rehabilitation program
			(a)Investor
			 participation
				(1)In
			 generalThe Secretary shall,
			 upon application by a mortgagee and approval of such application by the
			 Secretary, insure and make commitments to insure rehabilitation loans
			 (including advances made during rehabilitation) which are eligible for
			 insurance under section 203(k) of the National Housing Act (12 U.S.C. 1709)
			 made by financial institutions in order to assist in the rehabilitation of 1-
			 to 4-family structures used primarily for residential purposes.
				(2)Eligible
			 mortgagorsNotwithstanding
			 any other provision of law or regulation, such rehabilitation loans insured
			 pursuant to this Act shall involve a mortgagor who is an investor.
				(b)Terms and
			 conditionsSuch commitments
			 to insure and such insurance shall be made upon such terms and conditions which
			 the Secretary may prescribe pursuant to this Act and which are consistent with
			 the provisions of subsections (b), (c), (e), (i), (j), and (k) of section 203
			 of the National Housing Act (12 U.S.C. 1709 (b), (c), (e), (i), (j), and (k)),
			 except as modified by the provisions of this Act.
			(c)Maximum loan
			 commitmentTo be eligible for
			 insurance under this Act, a mortgage shall not exceed 90 percent of the
			 appraised value of the 1- to 4-family structure subject to such
			 mortgage.
			(d)Calendar year
			 limitationThe Secretary may insure, or enter into a commitment
			 to insure, up to four 1- to 4-family structures for an investor described in
			 subsection (a)(2) during a calendar year.
			(e)Mortgage
			 premiumThe single premium payment required under section
			 203(k)(2)(A) of the National Housing Act (12 U.S.C. 1709(k)(2)(A)) shall be
			 increased by 10 basis points for any mortgage insured pursuant to this
			 Act.
			(f)DefinitionsIn this Act:
				(1)Investor
					(A)In
			 generalThe term investor means a person
			 who—
						(i)obtains a rehabilitation loan for a
			 structure described in subsection (a)(1) for the purpose of appreciation or
			 production of income with respect to such structure; and
						(ii)does not intend
			 on occupying such structure.
						(B)Person
			 definedAs used in this
			 subparagraph, the term person has the meaning given such term in
			 section 551(2) of title 5, United States Code.
					(2)Mortgagee;
			 mortgagor; mortgageThe terms mortgagee,
			 mortgagor, and mortgage have the same meanings as
			 given such terms in section 201 of the National Housing Act (12 U.S.C.
			 1707).
				3.Sunset
			 provisionThe provisions of
			 this Act shall terminate on the date that is 2 years following the date of the
			 enactment of this Act and the Secretary shall not approve any application
			 described in section 2(a)(1) submitted after the conclusion of such 2-year
			 period.
		
